         Case 1:17-cr-00337-RJS Document 201 Filed 11/13/18 Page 1 of 5
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     November 13, 2018

BY ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Raheem J. Brennerman, 17 Cr. 337 (RJS)

Dear Judge Sullivan:

        The Government respectfully submits this letter in response to defendant Raheem J.
Brennerman’s November 5, 2018 supplemental sentencing submission. For the reasons set forth
in the Government’s July 20, 2018 sentencing submission, see Dkt. No. 176, and those set forth
below, the Government respectfully submits that a sentence within the advisory United States
Sentencing Guidelines (“Guidelines” or “U.S.S.G.”) range of 135 to 168 months’ imprisonment is
appropriate in this case.

   A. The Presentence Investigation Report Correctly Calculates the Guidelines Range

       Brennerman argues that his conduct in the civil case before Judge Lewis A. Kaplan does
not qualify as obstructive and therefore does not justify a U.S.S.G. § 3C1.1 enhancement. (Def.
Supp. Sub. at 2.) Section 3C1.1 of the Sentencing Guidelines instructs a sentencing court to
impose a two-level offense level enhancement:

       If (1) the defendant willfully obstructed or impeded, or attempted to obstruct or
       impede, the administration of justice with respect to the investigation, prosecution,
       or sentencing of the instant offense of conviction, and (2) the obstructive conduct
       related to (A) the defendant’s offense of conviction and any relevant conduct; or
       (B) a closely related offense. . . .

U.S.S.G. 3C1.1. The commentary to § 3C1.1 make clear that obstructive conduct can predate the
relevant criminal investigation “if the conduct was purposefully calculated, and likely, to thwart
the investigation or prosecution of the offense of conviction.” U.S.S.G. § 3C1.1, App. Note 1; see
also United States v. Ayers, 416 F.3d 131, 134 (2d Cir. 2005) (“obstructive conduct which takes
place prior to the start of a federal criminal investigation of the particular offense of conviction
can warrant an enhancement under § 3C1.1”).
         Case 1:17-cr-00337-RJS Document 201 Filed 11/13/18 Page 2 of 5
                                                                                            Page 2


        Application Note 4 to § 3C1.1 sets forth a non-exclusive list of examples to which the
enhancement applies, including “committing, suborning, or attempting to suborn perjury,
including during the course of a civil proceeding if such perjury pertains to conduct that forms the
basis of the offense of conviction,” and “threatening, intimidating, or otherwise unlawfully
influencing a co-defendant, witness, or juror, directly or indirectly, or attempting to do so.”
U.S.S.G. § 3C1.1, App. Note 4(A), (D). Consistent with Application Note 4(D), courts have
routinely held that the enhancement applies to obstructive conduct in civil proceedings, like the
civil proceeding involving the defendant. See United States v. Zagari, 111 F.3d 307, 328 (2d Cir.
1997) (enhancement can be premised on obstruction of civil investigation closely related to
criminal prosecution); Forde v. United States, No. 08 Cr. 0828 (VM), 2012 WL 5205966, at *4
(S.D.N.Y. Oct. 12, 2012) (enhancement applies to conduct in a civil proceeding).

          The obstruction enhancement applies in this case for two reasons. First, as the Presentence
Investigation Report (“PSR”) correctly notes, and as was proven in the trial before Judge Kaplan,
the defendant willfully withheld documents in the course of the civil proceeding against him so as
to prevent discovery of his fraud. While that obstructionist conduct occurred in a civil case prior
to the commencement of the federal criminal investigation, its aim was to prevent detection by a
civil party or court that would (and eventually did) refer the matter to the authorities. The false
statements that the defendant made in civil pleadings, and his withholding of documents in
violation of court orders, is squarely the type of conduct to which this enhancement applies. In
this regard, the Eleventh Circuit’s decision in United States v. Malone, 454 F. App’x 711, 714-15
(11th Cir. 2011) is instructive. In that case, the defendant, who was ultimately convicted for tax
crimes and contempt, provided false information in a civil lawsuit, denying that he possessed
certain records—records that were subsequently found at the defendant’s home by law
enforcement. Id. The Circuit concluded that “the existence of records . . . was material” to both
civil litigation and the criminal investigation, which resulted in fraud charges, and such conduct in
a civil case was “related” because it was foreseeable to the defendant that “further government
investigation might result in criminal charges.” Id. at 715. While the criminal investigation was
already pending in Malone at the time of the obstructive conduct, the analysis holds. The defendant
here deliberately concealed key documents – documents that would have exposed his fraud, and
later did – and lied about it in court papers. For that reason alone, the enhancement is appropriate.
The defendant’s argument otherwise is nonsensical. He quite obviously did not deliberately invite
a government investigation by committing contempt. While that may have been the ultimate effect
of his actions, it was not his intent, which is what guides the application of the enhancement.

        Second, as noted in the Government’s sentencing submission, after the defendant was
arrested, he was contacted by one of his victims, the principal of Brittania-U, which sought to have
its money returned. In June 2018, the defendant contacted this witness and stated that if Brittania-
U sent a letter to the Court and Department of Justice stating that Brittania-U was not a victim of
fraud, then the defendant would return some or all of Brittania-U’s funds. This attempt to influence
a witness, effectively through bribery or extortion, is plainly the type of obstructionist conduct
described in Application Note 4(A), and for that reason alone the enhancement applies.
         Case 1:17-cr-00337-RJS Document 201 Filed 11/13/18 Page 3 of 5
                                                                                            Page 3


   B. The Defendant’s Sentence Should Run Consecutive to His Current Term of
      Imprisonment

        The defendant asserts that, pursuant to U.S.S.G. § 5G1.3(b)(1), his sentence should run
concurrently with the 24-month sentence imposed by Judge Kaplan in the related criminal
contempt case. It is well established that within the judge’s discretion over sentencing is the
discretion to decide whether an imposed sentence run concurrently or consecutively to a prior
sentence. See Setser v. United States, 566 U.S. 231, 236 (2012). The Government does not dispute
that the defendant’s criminal contempt case involves relevant conduct, and that as such, the policy
statement in U.S.S.G. § 5G1.3(b)(1) applies here and must be addressed at sentencing. See United
States v. Cavera, 550 F.3d 180, 188-89 (2d Cir. 2008) (en banc) (a district court “must take into
account . . . any pertinent Sentencing Commission policy statements”).

        But the policy statement contained in Section 5G1.3 of the Guidelines is only a
recommendation, and not a command, and it should not be followed here. In United States v.
Olmeda, 894 F.3d 89 (2d Cir. 2018), for example, the Second Circuit vacated a sentence and
remanded for resentencing because the district court had failed entirely to address the policy
recommendation in U.S.S.G. § 5G1.3(c) that a sentence “shall be imposed to run concurrently”
with an anticipated state term of imprisonment. Despite Section 5G1.3(c)’s mandatory language,
the Second Circuit interpreted that language as a “recommend[ation]” that the district court must
consider on remand, but need not follow. Id. at 94; see also U.S.S.G. § 5G1.3, Commentary (citing
Setser and acknowledging that federal courts have discretion to select whether a sentence will run
concurrently or consecutively with respect to other sentences imposed in other proceedings, but
noting that: “Exercise of that discretion, however, is predicated on the court’s consideration of the
factors listed in 18 U.S.C. § 3553(a), including any applicable guidelines or policy statements
issued by the Sentencing Commission.”).

       Here, a consecutive sentence is warranted.             Judge Kaplan rightly made that
recommendation at the defendant’s sentencing for the criminal contempt case on May 21, 2018,
which took place after the defendant’s conviction in this case. Judge Kaplan stated:

       I recommend that Judge Sullivan give full consideration to making the sentence yet
       to be imposed upon Mr. Brennerman in the other case in which he was convicted
       subsequent to this case be imposed consecutive with this sentence. In my view, the
       misconduct, although related in a sense, that the contempt in this case may have
       been motivated in part by a desire to conceal the offenses of conviction before
       Judge Sullivan. They are quite different offenses and in my view, anyway, they
       warrant consecutive punishments, but that is up to Judge Sullivan.

Sent. Tr. at 13. As noted by Judge Kaplan, while the contempt falls within the defendant’s broader
course of conduct, it was also notably distinct. After the defendant completed his fraud and
received his criminal proceeds, he subsequently and separately undertook elaborate steps to
conceal his crime from the victim and from the courts. That conduct merited separate
condemnation, which would be diluted if the punishment imposed by Judge Kaplan were credited
against the defendant’s impending sentence.
         Case 1:17-cr-00337-RJS Document 201 Filed 11/13/18 Page 4 of 5
                                                                                            Page 4


   C. The Defendant’s Remaining Arguments Are Meritless

        The defendant requests the Court grant another adjournment of sentencing. The Court has
already denied this request, and for good reason. The defendant has already been given numerous
adjournments and has made multiple sentencing submissions. He has also had months to consult
with an attorney in preparing a supplemental submission. The defendant’s claim that he “seeks to
submit dozens of letters from friends, family, and business associates attesting to his good
character, as well as documents attesting to his history of legitimate, successful business
transactions” is part and parcel of the defendant’s frauds. As he did with victims seeking the return
of their money, the defendant continues to claim that his business was real and that the promised
return – this time letters, not money – are just around the corner. It has, however, been almost a
year since the jury trial in this case. The defendant has had ample time. The Court was correct to
deny the requested adjournment as it is just another example of the defendant’s failure to accept
responsibility for his criminal conduct.

        The defendant also claims that if he had ICBC’s internal files, which are in London, he
would be able to be able to establish mitigating factors for sentencing. This is a red herring, and
the Court has already ruled on this issue. These records are overseas and in the custody of a third
party. The defendant has never provided any facts to establish that the files of ICBC contain what
he says they do. And the defendant also omits the fact that he was provided thousands of pages of
documents that were previously produced by ICBC to the Government, and that he has been
provided with the documents involving ICBC that were in his own files. After the defendant
claimed he did not have access to this already-produced discovery, the Government provided the
documents to him again. The defendant, therefore, has most of the documents he seeks, and he
has failed to identify why he needs the internal credit files of ICBC for his sentencing.

        The defendant’s arguments that the loss amount should be lower fare no better. Section
2B1.1 of the Guidelines makes clear that the loss amount may be based on the intended loss. While
the defendant arguably sought to impose a loss of over $300,000,000 on ICBC or other banks, the
Government and Probation have taken the position that the proper loss amount to be considered is
$20,000,000, which is the amount of the bridge loan. Even if the defendant did not draw down the
full $20,000,000, had expended some of his own funds (of which there is no evidence), or paid
some money to ICBC, that does not alter the fact that he risked exposure to the bank of
$20,000,000, which is therefore the correct loss amount.
         Case 1:17-cr-00337-RJS Document 201 Filed 11/13/18 Page 5 of 5
                                                                                        Page 5


   D. Conclusion

       Accordingly, for the reasons set forth herein and the Government’s prior sentencing
submission, the Government respectfully submits that a sentence within the applicable Guidelines
range of 135 to 168 months’ imprisonment is appropriate in this case.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                        by: /s/ Nicolas Roos
                                           Nicolas Roos
                                           Danielle R. Sassoon
                                           Robert B. Sobelman
                                           Assistant United States Attorneys
                                           (212) 637-2421


Cc: Scott B. Tulman, Esq.
